Citation Nr: 1622298	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board acknowledges that in October 2015 the Veteran filed notices of disagreement with October 2015 rating decisions denying service connection for posttraumatic stress disorder and anxiety/depression.  As reflected in an April 2016 response letter, the Agency of Original Jurisdiction (AOJ) has acknowledged the Veteran's appeal of its decisions and is currently processing them.  Therefore, the Board will not exercise jurisdiction over these issues at this time.


FINDING OF FACT

The Veteran has bilateral hearing loss that is the result of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in a January 2009 statement, the Veteran asserts that noise exposure from his duties as a helicopter repairman in service resulted in current hearing loss; the Veteran's service records reflect a military occupational specialty of helicopter repairman.  

On May 2009 VA examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus, but his level of hearing did not constitute a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner stated that tinnitus was as likely as not a symptom associated with his hearing loss, and opined that his current bilateral tinnitus was at least as likely as not due to military noise exposure.  Based on that assessment, the AOJ granted service connection for tinnitus in a June 2009 rating decision.  

The Veteran was provided subsequent VA examinations in October 2011 and November 2015, and both times valid audiometric results could not be obtained.  Also, both examiners opined that the Veteran's hearing loss was unlikely to be related to service based on the fact that he did not incur impaired hearing or significant threshold shifts in either ear during military service.

However, on May 2014 VA audiology consult, audiogram results reflected a bilateral hearing loss disability for VA purposes, and such results were noted to be of good reliability.  At that time, the Veteran reported a dramatic decrease in right ear hearing as well as a great increase in right ear tinnitus.  

The record thus reflects that the Veteran has a measured hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and, given his military occupational specialty, was exposed to very loud noise in service.  Also, the medical evidence, and specifically the May 2009 VA examination report, reflects that the Veteran's tinnitus, which was at least as likely as not due to military noise exposure, was at least as likely as not a symptom associated with his hearing loss; the May 2014 audiology consult supports the relationship between his tinnitus and hearing loss problems.  Given this, even considering the negative October 2011 and November 2015 VA etiology opinions, the Board finds that the evidence as to whether the Veteran has bilateral hearing loss as a result of in-service noise exposure to be in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he has a current bilateral hearing loss disability as the result of service.  Thus, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


